Title: Plan of Conduct, 1726
From: Franklin, Benjamin
To: 


“Perhaps the most important Part” of the foregoing Journal, Franklin wrote in his autobiography, was “the Plan to be found in it which I formed at Sea, for regulating my future Conduct in Life.” The plan does not appear in the surviving transcript of the Journal, and is probably lost. About 1785, however, Franklin allowed William Rawle, a fellow member of the Society for Political Inquiries, to make a copy of “the preamble and heads of it”; and Rawle, in 1815, gave this material to his friend Robert Walsh of Philadelphia for a sketch of Franklin. Walsh seems to have printed only a part of what Rawle sent him—the part that appears here. Franklin considered his plan “the more remarkable, as being form’d when I was so young, and yet being pretty faithfully adhered to quite thro’ to old Age.”
 

[1726]
Those who write of the art of poetry teach us that if we would write what may be worth the reading, we ought always, before we begin, to form a regular plan and design of our piece: otherwise, we shall be in danger of incongruity. I am apt to think it is the same as to life. I have never fixed a regular design in life; by which means it has been a confused variety of different scenes. I am now entering upon a new one: let me, therefore, make some resolutions, and form some scheme of action, that, henceforth, I may live in all respects like a rational creature.
1. It is necessary for me to be extremely frugal for some time, till I have paid what I owe.
2. To endeavour to speak truth in every instance; to give nobody expectations that are not likely to be answered, but aim at sincerity in every word and action—the most amiable excellence in a rational being.
3. To apply myself industriously to whatever business I take in hand, and not divert my mind from my business by any foolish project of growing suddenly rich; for industry and patience are the surest means of plenty.
4. I resolve to speak ill of no man whatever, not even in a matter of truth; but rather by some means excuse the faults I hear charged upon others, and upon proper occasions speak all the good I know of every body.

